DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 09 March 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The single claim is pending and examined.

Drawings
The drawings are objected to because the drawing is not a clear black-and white drawings and appears faded.  In other words, the drawing supplied by applicant should have darker lines that are clear for viewing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the font of the specification is faint and is difficult to read.  The font should be clear and black in color.  Further, no reference characters from the drawing appears in the “Detailed Description of the Invention” section.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Below is a reproduction of applicant’s claim with the examiner’s comments in bold italics.  The examiner is including a link from www.uspto.gov to a claim drafting assistance presentation[rt’]5\
E4]\
R
5r\.  Applicant is encouraged to review the link along with the prior art cited as examples of proper claim construction.

Link to claim drafting assistance presentation:
https://www.uspto.gov/sites/default/files/documents/February%20Info%20Chat%20-%20Claim%20Drafting.pdf




The claimed invention is (“The claimed invention is” is objected to as unnecessary language for a preamble of the claim) a self-contained tile spacer device for tile spacing purposes and comprising of a cross-shape or t-shape flat body (indefinite as to how a “cross” or “t” can result in a flat body); 
wherein the tile spacer body is comprised of at least two arms that are joint at a common juncture (“at least two arms” is indefinite as it is unclear if this is what forms the “cross” or “t” and “at least…” has no upper boundary, so it can form more than the claimed shapes); wherein the improvement comprises (“the improvement comprises” is indefinite as this language is directed to a Jepson claim, see MPEP 2129, and it is unclear, as written if applicant is invoking this provision) of a vertical arm (“vertical” is indefinite as “vertical” is a direction relative to the surface of the Earth and is constant regardless of the orientation of the device; in other words, the direction should be made with respect to the device) extending from the tile spacer’s body common juncture of the arms wherein the vertical arm has a loop opening; 
wherein the body and vertical arm portions are integral and said tile spacer body and vertical arm are constructed from plastic material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The claim is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanegan (U.S. Publication 2011/0271639).  Below is a substantial reproduction of applicant’s claim with the examiner’s comments in bold italics.

The claimed invention is a self-contained tile spacer device for tile spacing purposes and comprising of a cross-shape or t-shape flat body (Fig. 1: 24: the bottom surface is a flat body); 
wherein the tile spacer body is comprised of at least two arms (24) that are joint at a common juncture (as shown); wherein the improvement comprises of a vertical arm (12) extending from the tile spacer’s body common juncture of the arms wherein the vertical arm has a loop opening (36);
wherein the body and vertical arm portions are integral (as shown) and said tile spacer body and vertical arm are constructed from plastic material (paragraph [0012]).

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar spacers, see Bucsa (U.S. Publication 2016/0326754), Joski (U.S. Publication 2008/0141617), Kruskamp (U.S. Publication 2002/0121027), Smith (U.S. patent 5,359,783), Joos (U.S. Patent 4,953,341) and Annarella (U.S. Patent 6,647,685; Fig. 11).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649